UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7122



WILLIAM LEBRON CHURCH,

                                              Plaintiff - Appellant,

          versus


ATTORNEY GENERAL OF THE COMMONWEALTH OF
VIRGINIA; VIRGINIA DEPARTMENT OF CORRECTIONS;
EDWARD W. MURRAY, Director; VIRGINIA PAROLE
BOARD; COUNTY OF AMELIA, VIRGINIA; THOMAS V.
WARREN, Judge; COMMONWEALTH OF VIRGINIA,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-95-612)


Submitted:   September 30, 1998        Decided:     November 16, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Lebron Church, Appellant Pro Se. William W. Muse, Assis-
tant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Lebron Church appeals the magistrate judge’s orders

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) com-

plaint and his Fed. R. Civ. P. 59(e) motion.* We have reviewed the

record and the magistrate judge’s opinions and find no reversible

error. Accordingly, we affirm on the reasoning of the magistrate

judge. Church v. Attorney Gen., No. CA-95-612 (E.D. Va. Apr. 14 &

May 7, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         AFFIRMED




     *
       This case was decided by a magistrate judge exercising
jurisdiction upon consent of the parties under 28 U.S.C.A.
§ 636(c)(1) (West 1993 & Supp. 1998).


                                2